Appellant insists that the evidence is insufficient. The alleged purchaser, D. P. Coffee, testified positively that he went to appellant's home on the date alleged in the indictment and bought from appellant a pint of whisky, for which he paid him twenty-five cents. He testified to the further effect that he had known appellant for two years. Shortly after the purchase was made Coffee was arrested by the sheriff, and broke a bottle of whisky in the presence of said officer. Appellant did not testify in his own behalf and introduced no witnesses. We deem the evidence amply sufficient to support the conviction.
The motion for rehearing is overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has *Page 587 
been examined by the Judges of the Court of Criminal Appeals and approved by the Court.